[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] DECISION: RE: MOTION REVISE SECOND AMENDED INFORMATION
The defendant has moved to have the State revise its Second Amended Information by deleting two allegations from Count Six, which are:
1. "Or did expose his naked buttocks to her." and
    2. "Or did look down said child's shirt for the purpose of viewing her exposed breasts."
The defendant's claim is that these two allegations, each taken separately, would not constitute a violation of the Risk of Injury Statute. CGS § 53-21(1).
The defendant's counsel, Attorney Meisler, concedes that these allegations would be properly pleaded, if the State was alleging a continuum of conduct, including these acts. He argues CT Page 13620 that the jury could not convict the defendant solely on either of these allegations.
Although the conduct alleged is reprehensible, the Court agrees that neither allegation, standing alone, would constitute a violation of CGS § 53-21(1). [The Court notes that the language in the Statute, as it pertains to these allegations, is basically the same language in CGS § 53-21 in 1994 and 1995 before the statute was amended].
Defendant's Motion to Revise is Granted.
The Assistant State's Attorney shall file an amended information, with Count Six revised consistent with this decision.
BY THE COURT,
HONORABLE JONATHAN J. KAPLAN